Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a continuation of U.S. application serial no. 16/399,378 filed April 30, 2019, now patent number 10,997,074 B2. Claims 1-20 are pending in the application.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Please add “This application is a Continuation of U.S. Application Serial No. 
16/399,378 filed April 30, 2019, now patent number 10,997,074 B2. the contents of which are incorporated herein by reference” under cross-reference to related application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                      Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visithttp://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,997,074 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-20 of instant application and claims 1-17 of patent application are not sufficient to render the claim patentably distinct (claims 1+2 of the instant application is same to the claim 1 of the patent 10,997,074 B2) and therefore a terminal disclaimer is required.

The following table only compares claim 1 of instant application to patent 10,997,074 B2. 

Instant application 17/301,949
Patent 10,997,074 B2
An apparatus, comprising:
An apparatus, comprising:
one or more memory devices including: one or more trackers indicating if memory blocks are in an active state within a respective memory region of a memory; and
one or more memory devices including: one or more trackers indicating if memory blocks are in an active state within a respective memory region of a memory; and
a coherency directory cache comprising a plurality of directory cache entries, each of the directory cache entries being configured to store a copy of a directory entry from a coherency directory, and each of the directory entries being configured to include state and ownership information of a respective memory block of the memory; and
a coherency directory cache comprising a plurality of directory cache entries, each of the directory cache entries being configured to store a copy of a directory entry from a coherency directory, and each of the directory entries being configured to include state and ownership information of a respective memory block of the memory; and
one or more hardware components configured to:
one or more hardware components configured to:
receive a request including a memory address of a first memory block;
receive a request including a memory address of a first memory block; 
detect a cache hit in the coherency directory cache based on the memory address included in the request;
detect a cache hit in the coherency directory cache based on the memory address included in the request;
determine that the request is to change the state of the first memory block in a respective first directory cache entry among the plurality of directory cache entries to an invalid state; and
determine that the request is to change the state of the first memory block in a respective first directory cache entry among the plurality of directory cache entries to an invalid state; and
manage the ejection of the first directory cache entry from the coherency directory cache based on one or more ejection policy rules.

manage the ejection of the first directory cache entry from the coherency directory cache based on one or more ejection policy rules,

wherein the policy rules include: a first ejection policy rule, wherein the first directory cache entry is optionally ejected based on requirements of a directory cache replacement algorithm; 

a second ejection policy rule, wherein the first directory cache entry is elected based on one or more trackinq requirements; and 

a third election policy rule, wherein the first directory cache entry is ejected independent of other requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guthrie et al., US 2011/0161589 A1.
	Regarding claim 1, Guthrie teaches an apparatus, comprising: 
one or more memory devices (Fig.2C; array and directory 282) including: 
one or more trackers indicating if memory blocks are in an active state within a respective memory region of a memory (Fig.2D and section 0062; master 285 determines sat block 224 that the chronology position of the matching entry is less than or equal to LRU+n, then the cache line specified by the memory access request is an active member of the working set of the associated processor core 202 that is likely to be accessed by the processor core 202 multiple times); and 
a coherency directory cache (Fig.2C; cache directory 292) comprising a plurality of directory cache entries (Fig.2C and section 0051; directory entries in cache directory 292 comprise at least tag fields 294, which specify the particular cache line, if any, stored in each entry of cache array 284 utilizing a tag portion of the corresponding real address, state fields 296, which indicate the coherence states (also referred to as cache states) of the entries of cache array 284, and replacement fields 298), each of the directory cache entries being configured to store a copy of a directory entry from a coherency directory (section 0051; The particular cache lines stored within cache array 284 are recorded in cache directory 292), and each of the directory entries being configured to include state (section 0051; state fields 296, which indicate the coherence states (also referred to as cache states) of the entries of cache array 284) and ownership information of a respective memory block of the memory (section 0051; tag fields 294, which specify the particular cache line, if any, stored in each entry of cache array 284 utilizing a tag portion of the corresponding real address); and
 one or more hardware components (Fig.2A; an integrated memory controller) configured to:
 receive a request including a memory address of a first memory block (section 0061; section 0063; In response to the load request 240, master 285 of L2 cache 230 accesses its cache directory 292 to determine whether or not the target address specified by load request 240 hits in cache directory 292); 
detect a cache hit in the coherency directory cache based on the memory address included in the request (section 0063; In response to the load request 240, master 285 of L2 cache 230 accesses its cache directory 292 to determine whether or not the target address specified by load request 240 hits in cache directory 292 (block 302)); 
determine that the request is to change the state of the first memory block in a respective first directory cache entry among the plurality of directory cache entries to an invalid state (section 0094; master 285 of L3 cache 232 updates the coherence state of the target memory block in cache directory 292 of L3 cache 232 in accordance with Table V; the L3 coherence state in each case is invalid); and 
manage the ejection of the first directory cache entry from the coherency directory cache based on one or more ejection policy rules (section 0094; the class and rank reflected by replacement field 298 are preferably updated to second class LRU in order to avoid the need to implement "special case" logic to handle the case of cache lines in the I coherence state). 
 
Regarding claim 11, Guthrie teaches a method comprising: 
receiving a request including a first memory address of a first memory block in a memory (section 0061; section 0063; In response to the load request 240, master 285 of L2 cache 230 accesses its cache directory 292 to determine whether or not the target address specified by load request 240 hits in cache directory 292); detecting, based on the first memory address received in the request, a cache hit in a coherency directory cache request (section 0063; In response to the load request 240, master 285 of L2 cache 230 accesses its cache directory 292 to determine whether or not the target address specified by load request 240 hits in cache directory 292 (block 302)), the cache hit indicating that a first directory cache entry of a plurality of directory cache entries in the coherency directory cache corresponds to the first memory block (section 0051; The particular cache lines stored within cache array 284 are recorded in cache directory 292), and each of the plurality of directory cache entries being configured to include state (section 0051; state fields 296, which indicate the coherence states (also referred to as cache states) of the entries of cache array 284)and ownership information of a respective memory block in the memory (section 0051; tag fields 294, which specify the particular cache line, if any, stored in each entry of cache array 284 utilizing a tag portion of the corresponding real address); determining that the request is to change the state of the first memory block in a respective first directory cache entry to an invalid state(section 0094; master 285 of L3 cache 232 updates the coherence state of the target memory block in cache directory 292 of L3 cache 232 in accordance with Table V; the L3 coherence state in each case is invalid); and managing the ejection of the first directory cache entry from the coherency directory cache based on one of or more policy rules(section 0094; the class and rank reflected by replacement field 298 are preferably updated to second class LRU in order to avoid the need to implement "special case" logic to handle the case of cache lines in the I coherence state). 

Regarding claim 18, Guthrie teaches an apparatus comprising:  90704425 30 
a request accelerator configured to store tracking information, the tracking information indicating if memory blocks are in an active state within a respective memory region (Fig.2D and section 0062; master 285 determines sat block 224 that the chronology position of the matching entry is less than or equal to LRU+n, then the cache line specified by the memory access request is an active member of the working set of the associated processor core 202 that is likely to be accessed by the processor core 202 multiple times); and 
a coherency controller including: a coherency directory cache (Fig.2C; cache directory 292)  comprising a plurality of directory cache entries, each of the directory cache entries being configured to store a copy of a directory entry from a coherency directory (Fig.2C and section 0051; directory entries in cache directory 292 comprise at least tag fields 294, which specify the particular cache line, if any, stored in each entry of cache array 284 utilizing a tag portion of the corresponding real address, state fields 296, which indicate the coherence states (also referred to as cache states) of the entries of cache array 284, and replacement fields 298), and each of the directory entries being configured to include state (section 0051; state fields 296, which indicate the coherence states (also referred to as cache states) of the entries of cache array 284) and ownership information of a respective memory block of the memory(section 0051; tag fields 294, which specify the particular cache line, if any, stored in each entry of cache array 284 utilizing a tag portion of the corresponding real address), 
wherein the coherency controller is configured to manage the ejection of used directory cache entries from the coherency directory cache based on one or more ejection policy rules (section 0094; the class and rank reflected by replacement field 298 are preferably updated to second class LRU in order to avoid the need to implement "special case" logic to handle the case of cache lines in the I coherence state), 
wherein the managing of the ejection of used directory cache entries includes ejecting at least one of the used directory cache entries by removing therefrom the copy of the respective directory entry (section 0094; the class and rank reflected by replacement field 298 are preferably updated to second class LRU in order to avoid the need to implement "special case" logic to handle the case of cache lines in the I coherence state). 
 
Allowable Subject Matter
Claims 2-10, 12-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the policy rules include: a first ejection policy rule, wherein the first directory cache entry is optionally ejected based on requirements of a directory cache replacement algorithm; a second ejection policy rule, wherein the first directory cache entry is ejected based on one or more tracking requirements; and a third ejection policy rule, wherein the first directory cache entry is ejected independent of other requirements in combination with the other claimed limitations as described in the claims 2 and 12 (claims 3-10 and claims 13-17 are depended on claims 2 and 12 respectively).  
         
The limitations not found in the prior art of record include wherein, for a first directory cache entry identified in a request that causes changing a state of the first directory cache to invalid, the ejection policy rules include: a first ejection policy rule, wherein the first directory cache entry is optionally ejected based on requirements of a directory cache replacement algorithm; a second ejection policy rule, wherein the first directory cache entry is ejected based on one or more tracking requirements that, in part, require that the first directory cache entry be in an invalid state as determined based tracking information associated with the memory region that includes the first memory block; and a third ejection policy rule, wherein the first directory cache entry is ejected independent of other requirements in combination with the other claimed limitations as described in the claim 19 (claim 20 is depended on claim19).           
             
           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133